Elmer, J.
It appears, by the certified copy of the proceedings of the town meeting presented to us, that nine hundred dollars were ordered to be raised “ for ways and means and support of the poor,” and that “ all the law would alio w should be raised for schools.” These orders are deficient in that precision which is desirable in so important a proceeding as the raising of money by a tax. It is the practice of some town meetings, and ought to be the practice of all, to order money to be raised for the several purposes expressly authorized by law by formal resolutions carefully drawn and recorded in the minutes. The sum authorized for schools ought to be stated, so that the people may know precisely what they vote for. In the case of The State v. Sickles, however, this court decided that it would be too strict to declare the assessment wholly void, and set it aside for similar defects.
If the errors complained of were much more important, we should hesitate to allow a certiorari, which might prevent the township from raising any funds, and thus produce great public inconvenience. The writ is not of right, but will be granted or refused in the discretion of the' court. State v. Kingsland, 8 Zab. 87. In that case, as well as in the case of The State v. Albright, the writ was allowed to bring up the proceedings *125of the town meeting; but in the former ease it was dismissed after argument, and in the latter case it brought up only a particular order appropriating a specific fund to the support of schools, and occasioned no special inconvenience. As a general rule, the writ is only allowed where some apparent error, affecting a particular prosecutor, is shown to the court by affidavit or otherwise, and only to bring up the assessment in, his case. The writ applied for must be denied.
Potts, J., concurred.